  Case 3:19-cv-00710 Document 224 Filed 07/02/21 Page 1 of 2 PageID #: 11832




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

 JONATHAN R., et al.,                            )
                                                 )
 Plaintiffs,                                     )
                      v.                         )
                                                 )
 JIM JUSTICE, in his official capacity as        )    Case No. 3:19-cv-00710
 Governor of West Virginia, et al.,              )
                                                 )
 Defendants.                                     )

       NOTICE OF WITHDRAWAL OF REBECCA E. SMITH AS COUNSEL FOR
                            DEFENDANT
        Pursuant to Local Rule 83.4(a), Rebecca E. Smith hereby gives notice of her withdrawal

as counsel for Defendant, the West Virginia Department of Health and Human Resources.

Defendant will continue to be represented by Caroline M. Brown, Philip J. Peisch, and Julia M.

Siegenberg, all of whom are already representing Defendant, and have entered notices of

appearance before this Court. Defendant, by and through counsel, has consented to this

withdrawal.




                                            Respectfully submitted,

July 2, 2021                                /s/ Rebecca E. Smith
                                            Rebecca E. Smith
                                            Brown & Peisch PLLC
                                            1233 20th Street NW, Suite 505
                                            Washington, DC 20001
  Case 3:19-cv-00710 Document 224 Filed 07/02/21 Page 2 of 2 PageID #: 11833




                                  CERTIFICATE OF SERVICE

       I, Rebecca E. Smith, hereby certify that I caused a true and correct copy of Notice of

Withdrawal of Rebecca E. Smith as Counsel for Defendant to be delivered to the following via

ECF notification:

                     Marcia Robinson Lowry
                     Dawn J. Post
                     Allison Mahoney
                     A Better Childhood
                     355 Lexington Ave. Floor 16
                     New York, NY 10017

                     Richard W. Walters
                     J. Alexander Meade
                     Shaffer & Schaffer, PLLC
                     2116 Kanawha Blvd East
                     P.O. Box 3973
                     Charleston, WV 25304

                     Lori Waller
                     Disability Rights of West Virginia
                     1207 Quarrier Street, Suite 400
                     Charleston, WV 25301


July 2, 2021                                       /s/ Rebecca E. Smith
                                                   Rebecca E. Smith
                                                   Philip J. Peisch
                                                   Caroline M. Brown
                                                   Julia M. Siegenberg
                                                   Brown & Peisch PLLC
                                                   1233 20th Street NW, Suite 505
                                                   Washington, DC 20001

                                                   /s/ Steven R. Compton
                                                   Steven R. Compton (WVSB #6562)
                                                   West Virginia Attorney General’s Office
                                                   812 Quarrier Street, 2nd Floor
                                                   Charleston, WV
